COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO. 2-07-055-CV
 
IN THE INTEREST OF N.W.D.
                                                                                                        
                                               ----------
               FROM
THE 90TH DISTRICT COURT OF YOUNG COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered appellant=s AMotion
For Voluntary Dismissal Of Appeal.@  It is the court=s
opinion that the motion should be granted; therefore, we dismiss the
appeal.  See TEX. R. APP. P.
42.1(a)(1), 43.2(f).
Costs of the appeal shall be paid by appellant,
for which let execution issue.  See Tex. R. App. P. 43.4.
 
PER CURIAM
PANEL B:  MCCOY, LIVINGSTON, and WALKER, JJ.
 
DELIVERED:  October 11, 2007




[1]See Tex. R. App. P. 47.4.